PETERSON, Judge.
Eight defendants charged with driving under the influence petition for writ of certiorari. They seek review of a decision of the circuit court, sitting in its appellate capacity, which reversed a county court order granting the defendants’ motions in limine. We decline to grant the writ for the reasons stated in Williams v. State, 540 So.2d 229 (Fla. 5th DCA 1989), and Baker v. State, 518 So.2d 457 (Fla. 5th DCA 1988).
*453The defendants have an adequate remedy by plenary appeal if the trial court enters a judgment of conviction.
Writ DENIED.
DAUKSCH and GRIFFIN, JJ., concur.